DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the third seed point” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as the second seed point. Further clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lay et al. (US 2016/0328855, filed May 4, 2015, hereinafter “Lay”).
Regarding claims 1, 19, and 20, Lay discloses a method (and corresponding non-transitory computer readable medium and system) implemented on a computing device having at least one processor and at least one non-transitory storage medium ([0073]), the method comprising:
obtaining an original image including a plurality of image data points, the plurality of image data points including a target data set, the target data set representing a first structure (“At step 102, medical image data of a patient is received. The medical image data can be 3D medical image data of the patient acquired using computed tomography (CT), combined positron emission tomography (PET)-CT, or other imaging modalities, such as magnetic resonance imaging (MRI), ultrasound, etc. In an advantageous embodiment, the medical image data is a 3D coronary tomography angiography (CTA) image (i.e., contrast enhanced CT image), but the present invention is not limited thereto.” [0025]);
extracting a first reference data set from the plurality of image data points, the first reference data set including the target data set (“Returning to FIG. 1, at step 106, vessel structures are segmented in the medical image data.” [0044]); 
obtaining a first reference mask corresponding to the first structure based on the first reference data set ([...] results in a vessel mask for the medical image data” [0044]); 
determining a first subtraction image corresponding to a second structure based on the first reference data set and the first reference mask (“The vessel mask is a binary mask that includes only those voxels labeled as vessels in the vessel segmentation. The bone mask is a binary mask including only those voxels labeled as bone in the bone segmentation. Subtracting the vessel mask from the bone mask has the effect of removing any voxels that were classified as both vessel and bone from the bone mask.” [0055]); 
determining a second reference mask based on the first subtraction image and the original image (“refined bone mask resulting from step 108” [0059]); 
determining a second subtraction image by subtracting the second reference mask from a first image (“The bone removal is performed by subtracting the refined bone mask resulting from step 108 from the medical image data” [0059]), wherein elements in the first image and data points in the first reference data set are bijective (processing is done for “each voxel” as stated in e.g. [0033] and therefore the elements in the first image and data points in the first reference data set are bijective); and 
obtaining the target data set based on the second subtraction image (“This removes all segmented bone voxels from the medical image data, such that the only bright structures remaining are the vessels.” [0059]).
Regarding claim 2, Lay further discloses wherein the first structure includes at least a portion of a vessel (“The method of FIG. 1 transforms medical image data representing the anatomy of a patient to remove bone structures from the medical image data and generate a new medical image of the patient in which the bone structures have been removed and the vessel structures are enhanced.” [0024]), the second structure includes at least a portion of a skeleton (“bone structures” [0024]), the target data set includes vessel data (“vessel structures” [0024]), the first reference data set includes vessel data and skeleton data (“bones structures [...] vessel structures” [0024]), the second reference mask includes at least a portion of a skeleton (“refined bone mask resulting from step 108” [0059]), and the second subtraction image includes broken vessel segments (“At step 504, smaller vessels are segmented in the medical image data. For example, once the aorta has been segmented, the remaining vessels can be segmented using a vessel tracing method or a sliced-based vessel segmentation method. In a possible implementation, larger arteries, such as the coronary arteries and the iliac artery can be segmented using a vessel tracing method and vertical blood vessels can be segmented using a slice-base method. Any known vessel tracing technique can be used to perform the vessel tracing segmentation.” [0046]).	
Regarding claim 3, Lay further discloses wherein the obtaining the target data set based on the second subtraction image includes: performing at least one data supplement operation on a frame data set to obtain the target data set (“In a possible implementation, the bone mask may be subtracted after intensity thresholding is performed.” [0059]), wherein elements in the second subtraction image and data points in the frame data set are bijective ([0056]-[0057]).
	Regarding claim 4, Lay further discloses wherein the extracting a first reference data set from the plurality of image data includes: determining at least one connected domain CD1 in the original image; determining a first seed point based on the at least one connected domain CD1; and performing a regional growth on the original image based on the first seed point and a first threshold to obtain the first image (“Then a region growing-based approach is used to fill small holes. The region-growing based approach can be implemented as follows: (1) Search for unlabeled (i.e., non-bone) voxels (label=0) that are neighbors of bone voxels (label=1). (2) For each such voxel, region grow up to N voxels (label=2). Here, N is the maximum size of the hole to consider. (3) If the hole size is <N, re-label the grown region as bone (label=1). In this algorithm, a label of 0 refers to unlabeled or non-bone voxels, a label of 1 refers to bone voxels, and a label of 2 refers to voxels included a grown region generated using region growing. This algorithm avoids redundantly growing on voxels that are shared by a surface, since those voxels would already be labeled as either 1 or 2.” [0042]; also see “The seed point can be a starting point for tracking the vessel using the method of FIG. 6. In an advantageous embodiment, seed points for various vessels can be generated automatically in order to perform fully automatic segmentation of vessels in an image. For example, in a possible implementation a small set of voxels in a CTA image with intensity greater than a certain value can be randomly selected as seed points. The vessels are contrasted in the CTA image, hence they are bright. This may lead to some bone voxels being wrongly included as seeds, but these seeds can be removed by examining the voxel neighborhood and checking the shape. In another possible implementation, seed points can be automatically selected by performing intensity thresholding in axial (horizontal) slices, performing connected component analysis on bright voxels in the axial slices, selecting connected sufficiently circular connected components as seed points, as described above in connection with the method of FIG. 5. Alternatively, the seed point for a vessel can be received via a user input using a user input device, such as a mouse, touch screen, etc.” [0048]).
	Regarding claim 5, Lay further discloses wherein the determining a first seed point based on the at least one connected domain CD1 includes: determining values of a boundary distance field of the at least one connected domain CD1 to obtain a data set pfield-1; determining a circularity degree of the at least one connected domain CD1 based on the data set pfield-1; determining a target connected domain based on the at least one connected domain CD1; and determining the first seed point based on the target connected domain (“performing connected component analysis on bright voxels in the axial slices, selecting connected sufficiently circular connected components as seed points” [0048]).
	Regarding claim 6, Lay further discloses wherein the determining a circularity degree of the at least one connected domain CD1 based on the data set pfield-1 includes: determining a radius of the at least one connected domain CD1 based on the data set pfield-1; determining a circular area of the at least one connected domain CD1 based on the radius of the at least one connected domain CD1; and determining the circularity degree of the at least one connected domain CD1 based on the circular area of the at least one connected domain CD1 and an actual area of the at least one connected domain CD1 (“Since vessels tend to be oriented vertically in the body, a sliced-based 2D connected component approach can be used to segment the vessels. For each horizontal slice (axial slice), intensity thresholding is first performed to produce a binary mask of bright structures in that slice. A 2D connected component analysis is then performed on the binary mask for the slice. In the 2D connected component analysis, small connected components that are sufficiently circular are labeled as vessels. It is determined if a connected component is sufficient circular by calculating a “circleness” measure, which computed the density of the connected component relative to a circle. The circleness measure can be expressed as:[00001] Circleness = .Math. X .Math. ( π * r 2 ) , ( 2 )where X is the set of all points in the connected component and r is the radius of the connected component defined as r=max(dist(p, c)), where p is a point in X and c is the centroid of X. In an exemplary implementation, a connected component is considered to be sufficiently circular if Circleness >0.8. This slice-based process results in segmentation of small vertical segments of vessels in each horizontal slice.” [0047]).
	Regarding claim 7, Lay further discloses wherein the obtaining a first reference mask corresponding to the first structure includes: determining a boundary distance field based on the first image to obtain a data set pfield-2; and segmenting the first structure based on the data set pfield-2 to obtain the first reference mask (“the landmark-based features for a particular voxel in the CTA image include the L1 and L2 distances between that voxel and each of the landmarks and axial projections of the offsets between that voxel and each of the landmarks. The offset between a particular voxel V having coordinates (x.sub.V,y.sub.V,z.sub.V) and a landmark L having coordinates (x.sub.L,y.sub.L,z.sub.L) in the 3D CTA image can be expressed as a 3D vector (Δx,Δy,Δz) of the difference between the coordinate values for the voxel and the landmark. An axial projection of the offset is a 2D vector that projects the offset to a particular axial plane. For example, the axial projection (Δx,Δy) for an offset between a voxel and landmark projects that offset to the X-Y plane. According to a possible implementation, the axial projections of the offset to the X-Y plane, the X-Z plane, and the Y-Z plane can each be used as landmark-based features. These landmark-based features can be calculated for each of the voxels in the CTA image based on each of the detected landmarks.” [0031]; also see “IG. 7 illustrates segmentation of a vessel boundary using a curve linear grid. As shown in FIG. 7, image 700 shows a curve linear grid 702 in world space and a resulting vessel boundary surface 704 segmented using the curve linear grid 702. Image 710 shows the curve linear grid 702 in tangent space. Each layer in the curve linear grid 702 is shaped like a circle or disk and corresponds to a particular cross-sectional slice of the vessel. The grid is constructed layer by layer on the fly, and each layer is used to estimate the center point and outer boundary of the vessel at that point in the trajectory direction.” [0049]).
	Regarding claim 8, Lay further discloses wherein the determining the second reference mask based on the first subtraction image and the original image includes: segmenting the second structure based on the first subtraction image to obtain a first skeleton mask; and determining the second reference mask based on the original image and the first skeleton mask (“This step refines the bone mask resulting from the bone segmentation and the vessel mask resulting from the vessel segmentation based on the fused information. FIG. 9 illustrates a method for fusing bone segmentation results and vessel segmentation results according to an embodiment of the present invention. The method of FIG. 9 can be used to implement step 108 of FIG. 1. At step 902, the vessel mask resulting from the vessel segmentation is subtracted from the bone mask resulting from the bone segmentation. The vessel mask is a binary mask that includes only those voxels labeled as vessels in the vessel segmentation. The bone mask is a binary mask including only those voxels labeled as bone in the bone segmentation. Subtracting the vessel mask from the bone mask has the effect of removing any voxels that were classified as both vessel and bone from the bone mask.” [0055]; also see [0058]).
	Regarding claim 9, Lay further discloses wherein the obtaining a first reference mask includes: performing a regional growth on the first image based on the first seed point to obtain a first vessel mask; and dilating the first vessel mask to obtain the first reference mask (“Then a region growing-based approach is used to fill small holes. The region-growing based approach can be implemented as follows: (1) Search for unlabeled (i.e., non-bone) voxels (label=0) that are neighbors of bone voxels (label=1). (2) For each such voxel, region grow up to N voxels (label=2). Here, N is the maximum size of the hole to consider. (3) If the hole size is <N, re-label the grown region as bone (label=1). In this algorithm, a label of 0 refers to unlabeled or non-bone voxels, a label of 1 refers to bone voxels, and a label of 2 refers to voxels included a grown region generated using region growing” [0042]).
	Regarding claim 10, Lay further discloses wherein the segmenting the second structure based on the first subtraction image to obtain a first skeleton mask includes: calculating a boundary distance field based on the first subtraction image to obtain a data set pfiled-3; determining a skeleton seed point based on the data set pfield-3; and performing a regional growth on the first subtraction image based on the skeleton seed point to obtain the first skeleton mask (“the landmark-based features for a particular voxel in the CTA image include the L1 and L2 distances between that voxel and each of the landmarks and axial projections of the offsets between that voxel and each of the landmarks. The offset between a particular voxel V having coordinates (x.sub.V,y.sub.V,z.sub.V) and a landmark L having coordinates (x.sub.L,y.sub.L,z.sub.L) in the 3D CTA image can be expressed as a 3D vector (Δx,Δy,Δz) of the difference between the coordinate values for the voxel and the landmark. An axial projection of the offset is a 2D vector that projects the offset to a particular axial plane. For example, the axial projection (Δx,Δy) for an offset between a voxel and landmark projects that offset to the X-Y plane. According to a possible implementation, the axial projections of the offset to the X-Y plane, the X-Z plane, and the Y-Z plane can each be used as landmark-based features. These landmark-based features can be calculated for each of the voxels in the CTA image based on each of the detected landmarks.” [0031]; also see “IG. 7 illustrates segmentation of a vessel boundary using a curve linear grid. As shown in FIG. 7, image 700 shows a curve linear grid 702 in world space and a resulting vessel boundary surface 704 segmented using the curve linear grid 702. Image 710 shows the curve linear grid 702 in tangent space. Each layer in the curve linear grid 702 is shaped like a circle or disk and corresponds to a particular cross-sectional slice of the vessel. The grid is constructed layer by layer on the fly, and each layer is used to estimate the center point and outer boundary of the vessel at that point in the trajectory direction.” [0049]; also see [0042]).
	Regarding claim 11, Lay further discloses wherein the determining the second reference mask based on the original image and the first skeleton mask includes: determining a first skeleton region based on the first skeleton mask; dilating the first skeleton region to obtain a first temporary skeleton mask; and determining the second reference mask based on the first temporary skeleton mask (“First, a small closing operation is performed to close small openings to the tissue in the segmented bone structures, while not introducing too many artifacts from morphological operations. Then a region growing-based approach is used to fill small holes. The region-growing based approach can be implemented as follows: (1) Search for unlabeled (i.e., non-bone) voxels (label=0) that are neighbors of bone voxels (label=1). (2) For each such voxel, region grow up to N voxels (label=2). Here, N is the maximum size of the hole to consider. (3) If the hole size is <N, re-label the grown region as bone (label=1). In this algorithm, a label of 0 refers to unlabeled or non-bone voxels, a label of 1 refers to bone voxels, and a label of 2 refers to voxels included a grown region generated using region growing. This algorithm avoids redundantly growing on voxels that are shared by a surface, since those voxels would already be labeled as either 1 or 2.” [0042]).	
	Regarding claim 15, as best understood in light of the 35 USC 112(b) rejection stated above, Lay further discloses wherein the performing at least one data supplement operation on the frame data set includes: selecting a second seed point from the frame data set; and performing a regional growth based on a second threshold and the third seed point to obtain the target data set (“Referring to FIG. 6, at step 602, a seed point for a vessel is received. The seed point can be a starting point for tracking the vessel using the method of FIG. 6. In an advantageous embodiment, seed points for various vessels can be generated automatically in order to perform fully automatic segmentation of vessels in an image. For example, in a possible implementation a small set of voxels in a CTA image with intensity greater than a certain value can be randomly selected as seed points. The vessels are contrasted in the CTA image, hence they are bright. This may lead to some bone voxels being wrongly included as seeds, but these seeds can be removed by examining the voxel neighborhood and checking the shape. In another possible implementation, seed points can be automatically selected by performing intensity thresholding in axial (horizontal) slices, performing connected component analysis on bright voxels in the axial slices, selecting connected sufficiently circular connected components as seed points, as described above in connection with the method of FIG. 5. Alternatively, the seed point for a vessel can be received via a user input using a user input device, such as a mouse, touch screen, etc.” [0048]; also see “region growing-based approach” [0042]).
	Regarding claim 16, Lay further discloses wherein the performing at least one data supplement operation on the frame data set includes: extracting a center line of a vessel based on the second subtraction image; and generating the vessel based on the center line of the vessel (“At step 604, a curve linear grid is initialized based on the seed point. According to an advantageous implementation, a polar coordinate representation of an area surrounding a vessel centerline is used to discretize the tangent space of the tube representing the vessel. Connecting the polar coordinate points in a circular direction, radial direction, and a trajectory direction, creates a grid that can discretize the inside and the surrounding area of the approximately tubular vessel. This grid is referred to herein as a curve linear grid. FIG. 7 illustrates segmentation of a vessel boundary using a curve linear grid. As shown in FIG. 7, image 700 shows a curve linear grid 702 in world space and a resulting vessel boundary surface 704 segmented using the curve linear grid 702. Image 710 shows the curve linear grid 702 in tangent space. Each layer in the curve linear grid 702 is shaped like a circle or disk and corresponds to a particular cross-sectional slice of the vessel. The grid is constructed layer by layer on the fly, and each layer is used to estimate the center point and outer boundary of the vessel at that point in the trajectory direction. In order to initialize the curve linear grid based on the seed point, a trained machine learning based centerline classifier is used to evaluate an area surrounding the seed point to find the best centerline point near the seed point. An exhaustive search over different geometries and orientations can then be performed to find the orientation of the grid, trajectory direction, and boundary points for the vessel on the grid, that maximize a centerline probability of the centerline point calculated by the trained centerline classifier and a boundary probability of the boundary points calculated by a trained machine learning based boundary classifier.” [0049]).	
	Regarding claim 17, Lay further discloses wherein the extracting a center line of a vessel includes: calculating a boundary distance field based on the second subtraction image; obtaining a first vessel growing point and a second vessel growing point based on the boundary distance field; and extracting the center line of the vessel using a shortest route algorithm based on the first vessel growing point and the second vessel growing point (“At step 610, the current layer of the curve linear grid is adjusted based on a detected centerline point at the current location in the vessel. In particular, the trained centerline classifier can be used to detect a centerline point for the current layer of the grid by detecting a point with the highest centerline classifier response within the initial vessel boundary estimate for the current grid layer. The grid geometry (e.g., orientation, node locations/spacing) of the current layer of the grid is then adjusted to align the center of the grid with the detected centerline point while maintaining the initial tubular shape detected for the vessel boundary and maximizing the response of the boundary classifier at the detected boundary nodes of the current grid layer.” [0052]).
	Regarding claim 18, Lay further discloses (“The method of FIG. 6 is a tracking method that simultaneously optimizes the boundary and the centerline of a tubular structure representing the vessel. Referring to FIG. 6, at step 602, a seed point for a vessel is received. The seed point can be a starting point for tracking the vessel using the method of FIG. 6. In an advantageous embodiment, seed points for various vessels can be generated automatically in order to perform fully automatic segmentation of vessels in an image. For example, in a possible implementation a small set of voxels in a CTA image with intensity greater than a certain value can be randomly selected as seed points. The vessels are contrasted in the CTA image, hence they are bright. This may lead to some bone voxels being wrongly included as seeds, but these seeds can be removed by examining the voxel neighborhood and checking the shape.” [0048]).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record fails to disclose or suggest “wherein the determining the second reference mask based on the first temporary skeleton mask includes: performing a regional growth on the original image based on a second threshold to obtain a second image; filling the second image to obtain a filled second image; obtaining a superimposition image based on the first temporary skeleton mask and the filled second image; and performing a closing operation on at least one connected domain CD2 in the superimposition image to obtain the second skeleton mask” of claim 12 in combination with intervening limitations.
	The prior art of record fails to disclose or suggest “wherein the determining a first skeleton region includes: eroding the first skeleton mask to obtain at least one connected domain CD3; and determining the first skeleton region based on the at least one connected domain CD3” of claim 13 in combination with intervening limitations. 
	Claim 14 has been indicated as allowable over the prior art of record at least due to its dependency on claim 13.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793